Citation Nr: 1637756	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  13-16 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from July 2001 to July 2006.

This matter come before the Board of Veterans' Appeals (Board) on appeal from rating decision issued in March 2011 from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In a May 2010 rating decision, the Board denied service connection for hypertension.  Under normal circumstances, new and material evidence would be required to reopen a previously denied claim.  However, the Veteran's complete service treatment records were not on file at the time of the prior claim.  Pursuant to 38 C.F.R. § 3.156 (c), when VA receives relevant service department records that existed at the time of a prior final decision, VA will reconsider the prior decision without the need for new and material evidence.  As detailed below, relevant service treatment records were associated with the record after the May 2010 adjudication.  Therefore, the Board will consider the claim on a de novo basis.


FINDINGS OF FACT

The Veteran's hypertension had its onset during active service.  


CONCLUSION OF LAW

The criteria for service connection for hypertension are met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304. 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may also be established for certain chronic diseases, such as hypertension, that are present to a compensable degree within the first post-service year.  See 38 C.F.R. §§ 3.307, 3.309(a). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  

The Veteran's service treatment records reflect that essential hypertension was included on the list of the Veteran's medical "Problems."  Post service, the Veteran has explained that he was pre-occupied with his father's failing health for a number of years, and did not begin any treatment until 2009.  His private treatment, which began in 2009, show a diagnosis of hypertension at that time and going forward.  With the record showing a current diagnosis of hypertension, and the Veteran's service treatment records showing a diagnosis of hypertension, it is reasonable to conclude the Veteran's hypertension was incurred in service.  

In reaching this conclusion, the Board notes the case was confused by the results of a VA examination conducted in 2008.  On that particular occasion, the Veteran's blood pressure was high, but not consistent with a diagnosis of hypertension, and therefore the diagnosis was not entered.  Absent a diagnosis, there would be of course no reason to conclude hypertension was incurred in service, which was the basis for the Board's denial of the claim in 2010.  

This examination, however, (like the Board's earlier decision) did not have the benefit of all the Veteran's service treatment records.  As noted above, these showed hypertension among the Veteran's diagnoses.  After these records were associated with the file, an addendum opinion was obtained from the VA examiner in 2012, (which is also after the hypertension diagnosis was firmly established by post service treatment).  The addendum opinion did not offer any definitive conclusion, but appeared to question the legitimacy of the in-service diagnosis.  Based on that questioning of the active duty diagnosis, and the absence of any medical evidence of post service treatment for hypertension until several years after service discharge, the claim continued to be denied.  

As stated above, however, the service treatment records show the Veteran was considered to have hypertension.  As soon as he sought regular medical care after service, the Veteran was found to have hypertension, and he has accounted for the interval between service and this treatment by his preoccupation with his ailing father.  On these facts, it cannot be reasonably found the evidence preponderates against the claim.  Accordingly, a basis upon which to establish service connection has been presented.  


ORDER

Entitlement to service connection for hypertension is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


